hBAGNERIS, Judge.
Vanessa Nyldenete Styles appeals a trial court’s ruling in which she was - assessed court costs. On appeal she contends that the trial court erred in assessing these costs against her. We agree.

FACTS

Vanessa Nyldenete Styles filed a petition for divorce in which she included a request for permission to proceed in forma pauperis. The requisite in forma pauperis application was completed with supporting financial documentation. The court granted her indigent status pursuant to LSA-C.C.P arts. 5181, et seq. On September 4,1998 the Court awarded judgment in favor of Mrs. Styles granting her a divorce, and ordered her to pay $163.50 in court costs.

DISCUSSION

LSA-C.C.P. art 5186 provides in part:
... If judgment is rendered in favor of the indigent party, the party against whom the judgment is rendered shall be condemned to pay all costs due....
^Because there is no evidence in the record that Mrs. Styles’ right to proceed in forma pauperis was ever traversed or rescinded as required by LSA C.C.P. art. 5184 we conclude that the trial court erred in assessing costs against Mrs. Styles.
Accordingly, we reverse that portion of the judgment assessing court costs against Mrs. Styles and render judgment against her former spouse, Derek Anthony Styles, Sr., in the amount of $163.50.

REVERSED AND RENDERED.